Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered June 28, 2004, which, to the extent appealed from as limited by the briefs, granted the motion for summary judgment dismissing the complaint as against the corporate defendants, unanimously affirmed, without costs.
In this action to recover damages for personal injuries suffered by plaintiff when she fell near the bottom of a winding staircase she was descending during a wedding reception at defendants’ mansion on the Hudson River, the motion court correctly found that the affidavit of plaintiff’s engineering expert was insufficient to defeat defendants’ motion for summary judgment inasmuch as it failed to set forth a violation of any specific safety guidelines in effect at the time of the mansion’s construction more than 100 years ago and prior to the adoption of building codes (see Jones v Presbyterian Hosp. in City of N.Y., 3 AD3d 225, 228 [2004]; Veccia v Clearmeadow Pistol Club, 300 AD2d 472 [2002]). Concur—Andrias, J.P., Saxe, Friedman, Nardelli and Malone, JJ.